Name: Commission Regulation (EU) NoÃ 791/2012 of 23Ã August 2012 amending, as regards certain provisions relating to the trade in species of wild fauna and flora, Regulation (EC) NoÃ 865/2006 laying down detailed rules for the implementation of Council Regulation (EC) NoÃ 338/97
 Type: Regulation
 Subject Matter: environmental policy;  international trade;  natural environment
 Date Published: nan

 7.9.2012 EN Official Journal of the European Union L 242/1 COMMISSION REGULATION (EU) No 791/2012 of 23 August 2012 amending, as regards certain provisions relating to the trade in species of wild fauna and flora, Regulation (EC) No 865/2006 laying down detailed rules for the implementation of Council Regulation (EC) No 338/97 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 338/97 of 9 December 1996 on the protection of species of wild fauna and flora by regulating trade therein (1), and in particular Article 19(2), (3) and (4) thereof, Whereas: (1) In order to implement certain Resolutions adopted at the 15th meeting of the Conference of the Parties to the Convention on International Trade in Endangered Species of Wild Fauna and Flora (CITES), hereinafter the Convention, certain provisions should be amended and further provisions should be added to Commission Regulation (EC) No 865/2006 of 4 May 2006 laying down detailed rules concerning the implementation of Council Regulation (EC) No 338/97 on the protection of species of wild fauna and flora by regulating trade therein (2). (2) Experience gained in the implementation of Regulation (EC) No 865/2006 has shown that some provisions therein should be amended in order to ensure that that Regulation is implemented in a harmonised and efficient manner within the Union. (3) Therefore, provisions relating to the conditions applying to the identification and marking of specimens, the retrospective issue of certain documents, the conditions under which personal ownership certificates can be issued, the regime applying to personal and household effects within the Union as well to their re-export, the conditions under which Annex A specimens can be subject to commercial activities within the Union, and the conditions applying to pre-issued certificates, should be changed. (4) Articles 2 and 3 as well as Annexes I to VI to Regulation (EC) No 865/2006 should be deleted from that Regulation as they will become an integral part of a new Commission Implementing Regulation (EU) No 792/2012 (3), adopted under Article 19(1) of Regulation (EC) No 338/97 further to the entry into force of Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commission's exercise of implementing powers (4). (5) At the 15th meeting of the Conference of the Parties to the Convention, the standard references for nomenclature, to be used to indicate scientific names of species in permits and certificates, were updated. Those changes should therefore be reflected in Annex VIII to Regulation (EC) No 865/2006. (6) Regulation (EC) No 865/2006 should therefore be amended accordingly. (7) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Trade in Wild Fauna and Flora, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 865/2006 is amended as follows: (1) in the preamble, the sentence relating to the legal basis of Regulation (EC) No 865/2006 is replaced by the following: Having regard to Council Regulation (EC) No 338/97 of 9 December 1996 on the protection of species of wild fauna and flora by regulating trade therein (5), and in particular Article 19(2), (3) and (4) thereof, (2) in Article 1, the following points (4a) and (4b) are inserted: (4a) cultivated parental stock  means the ensemble of plants grown under controlled conditions that are used for reproduction, and which must have been, to the satisfaction of the competent management authority, in consultation with a competent scientific authority of the Member State concerned: (i) established in accordance with the provisions of CITES and relevant national laws and in a manner not detrimental to the survival of the species in the wild; and (ii) maintained in sufficient quantities for propagation so as to minimise or eliminate the need for augmentation from the wild, with such augmentation occurring only as an exception and limited to the amount necessary to maintain the vigour and productivity of the cultivated parental stock; (4b) hunting trophy  means a whole animal, or a readily recognisable part or derivative of an animal, specified on any accompanying CITES permit or certificate that fulfils the following conditions: (i) is raw, processed or manufactured; (ii) was legally obtained by the hunter through hunting for the hunter's personal use; (iii) is being imported, exported or re-exported by or on behalf of the hunter, as part of the transfer from its country of origin, ultimately to the hunter's State of usual residence;; (3) Article 4 is amended as follows: (a) in paragraph 1, the first sentence is replaced by the following: 1. Forms referred to in Article 2 of Commission Implementing Regulation (EU) No 792/2012 (6) shall be completed in typescript. (b) paragraph 2 is replaced by the following: 2. Forms 1 to 4 of Annex I provided for in Implementing Regulation (EU) No 792/2012, forms 1 and 2 of Annex II provided for in Implementing Regulation (EU) No 792/2012, forms 1 and 2 of Annex III provided for in Implementing Regulation (EU) No 792/2012, forms 1 and 2 of Annex V provided for in Implementing Regulation (EU) No 792/2012, the continuation sheets referred to in Article 2(4) of Implementing Regulation (EU) No 792/2012 and the labels referred to in Article 2(6) of Implementing Regulation (EU) No 792/2012 may not contain any erasures or alterations, unless those erasures or alterations have been authenticated by the stamp and signature of the issuing management authority. In the case of the import notifications as referred to in Article 2(2) of Implementing Regulation (EU) No 792/2012 and the continuation sheets referred to in Article 2(4) of Implementing Regulation (EU) No 792/2012, erasures or alterations may also be authenticated by the stamp and signature of the customs office of introduction.; (4) in Article 5a, the first subparagraph is replaced by the following: In case of plant specimens that cease to qualify for an exemption from the provisions of the Convention or Regulation (EC) No 338/97 in accordance with the Notes on the interpretation of Annexes A, B, C and D  in the Annex thereto, under which they were legally exported and imported, the country to be indicated in box 15 of the forms in Annexes I and III provided for in Implementing Regulation (EU) No 792/2012, box 4 of the forms in Annex II provided for in Implementing Regulation (EU) No 792/2012 and box 10 of the forms in Annex V provided for in Implementing Regulation (EU) No 792/2012 may be the country in which the specimens ceased to qualify for the exemption.; (5) Article 6 is replaced by the following: Article 6 Annexes to forms 1. If an annex attached to any of the forms referred to in Article 2 of Implementing Regulation (EU) No 792/2012 is an integral part of that form, that fact and the number of pages shall be clearly indicated on the permit or certificate concerned and each page of the annex shall include the following: (a) the number of the permit or certificate and its date of issue; (b) the signature and the stamp or seal of the management authority which issued the permit or certificate. 2. Where the forms referred to in Article 2(1) of Implementing Regulation (EU) No 792/2012 are used for more than one species in a shipment, an annex shall be attached which, in addition to the information required under paragraph 1 of this Article, shall, for each species in the shipment, reproduce boxes 8 to 22 of the form concerned as well as the spaces contained in box 27 thereof for quantity/net mass actually imported or (re-)exported  and, where appropriate, number of animals dead on arrival . 3. Where the forms referred to in Article 2(3) of Implementing Regulation (EU) No 792/2012 are used for more than one species, an annex shall be attached which, in addition to the information required under paragraph 1 of this Article, shall, for each species, reproduce boxes 8 to 18 of the form concerned. 4. Where the forms referred to in Article 2(5) of Implementing Regulation (EU) No 792/2012 are used for more than one species, an annex shall be attached which, in addition to the information required under paragraph 1 of this Article, shall, for each species, reproduce boxes 4 to 18 of the form concerned.; (6) in Article 7, the following paragraph 5 is added: 5. Export permits and re-export certificates shall be endorsed, with quantity, signature and stamp, by an official from the export or re-export country, in the export endorsement block of the document. If the export document has not been endorsed at the time of export, the management authority of the importing country should liaise with the exporting country's management authority, considering any extenuating circumstances or documents, to determine the acceptability of the document.; (7) in Article 8(1), the first subparagraph is replaced by the following: 1. Documents shall be issued and used in accordance with the provisions and under the conditions laid down in this Regulation and in Regulation (EC) No 338/97, and in particular in Article 11(1) to (4) of the latter Regulation. Permits and certificates may be issued in paper format or in electronic format.; (8) in Article 11(3), the first subparagraph is replaced by the following: 3. Certificates issued in accordance with Articles 48 and 63 shall be transaction-specific unless the specimens covered by such certificates are uniquely and permanently marked or, in the case of dead specimens which can not be marked, identified by other means.; (9) in Article 15, paragraph 3a is replaced by the following: 3a. For personally owned live animals, which are legally acquired and held for personal non-commercial purposes, for which an import permit is issued pursuant to the second subparagraph of paragraph 2, commercial activities, as laid down in Article 8(1) of Regulation (EC) No 338/97, shall be prohibited for two years from the date of issuance of the permit and no exemptions for specimens of Annex A species, as provided for in Article 8(3) of that Regulation, shall be granted during that period. In the case of import permits issued pursuant to the second subparagraph of paragraph 2 for those personally owned live animals and for specimens of species listed in Annex A to Regulation (EC) No 338/97 and referred to in Article 4(5)(b) thereof, the stipulation by way of derogation to Article 8(3) or (5) of Regulation (EC) No 338/97, commercial activities, as laid down in Article 8(1) of that Regulation, shall be prohibited for at least two years from the date of issuance of this permit  shall be included in box 23.; (10) in Article 30, paragraph 4 is replaced by the following: 4. In the case of specimens other than live animals, the management authority shall attach to the travelling exhibition certificate an inventory sheet displaying, in respect of each specimen, all the information required by boxes 8 to 18 of the model form set out in Annex III provided for in Implementing Regulation (EU) No 792/2012.; (11) in Article 37, paragraph 1 is replaced by the following: 1. Member States may issue personal ownership certificates to the legal owner of legally acquired live animals, held for personal non-commercial purposes.; (12) in Article 45(1), the second subparagraph is replaced by the following: Management authorities receiving such documents shall without delay forward those issued by other Member States to the relevant management authorities, together with any supporting documents issued in accordance with the Convention. For reporting purposes, original import notifications shall also be forwarded to the management authorities of the country of import, when it is different from the country where the specimen was introduced into the Union.; (13) in Article 52, paragraph 1 is replaced by the following: 1. The labels referred to in Article 2(6) of Implementing Regulation (EU) No 792/2012 shall be used only for the movement between duly registered scientists and scientific institutions of non-commercial loans, donations and exchanges of herbarium specimens, preserved, dried or embedded museum specimens and live plant material for scientific study.; (14) Article 56 is amended as follows: (a) in paragraph 1, point (b) is replaced by the following: (b) the cultivated parental stock is established and maintained in accordance with the definition set out in Article 1(4a);; (b) point (c) is deleted; (c) point (d) is replaced by the following: (d) in the case of grafted plants, both the root stock and the graft have been artificially propagated in accordance with points (a) and (b).; (d) paragraph 2 is replaced by the following: 2. Timber and other parts or derivatives of trees taken from trees grown in monospecific plantations shall be considered to be artificially propagated in accordance with paragraph 1.; (15) in Article 58, a new paragraph 3a is inserted: 3a. The re-export, by a person which is not normally residing in the Union, of personal or household effects acquired outside his/her State of usual residence, including personal hunting trophies, that are specimens of species listed in Annex A to Regulation (EC) No 338/97, shall require the presentation to customs of a re-export certificate.; (16) the following Article 58a is inserted: Article 58a Commercial use of personal and household effects within the Union 1. Commercial activities for specimens of species listed in Annex B which are introduced into the Union in accordance with Article 57 may be authorised by a management authority of a Member State only under the following conditions: (a) the applicant needs to demonstrate that the specimen has been introduced into the Union at least two years before it can be used for commercial purpose; and (b) the management authority of the Member State concerned has verified that the specimen in question could have been imported for commercial purposes in accordance with Article 4(2) of Regulation (EC) No 338/97 at the time when it was introduced into the Union. Once those conditions are fulfilled, the management authority shall deliver a written statement attesting that the specimen can be used for commercial purposes. 2. Commercial activities for specimens of species listed in Annex A which are introduced into the Union in accordance with Article 57 shall be prohibited.; (17) in Article 59, the following paragraph 1a is inserted: 1a. The exemption for specimens referred to in Article 8(3) of Regulation (EC) No 338/97 shall be granted only if the applicant has satisfied the competent management authority that the specimens concerned have been acquired in accordance with the legislation in force for the conservation of wild fauna and flora.; (18) in Article 62, the following points (4) and (5) are added: (4) dead specimens of Crocodylia species included in Annex A with source code D, provided that they are marked or identified via other means in accordance with this Regulation; (5) caviar of Acipenser brevirostrum and its hybrids, with source code D, provided that it is contained in a container marked in accordance with this Regulation.; (19) in Article 63, the following paragraph 3 is added: 3. Pre-issued certificates shall only be valid once they have been completed and a copy of the certificate is transmitted to the issuing management authority by the applicant.; (20) in Article 65(4), the following sentence is added: This does not apply to specimens of species listed in Annex X to this Regulation unless an annotation in Annex X prescribes marking.; (21) in Article 66(4), the third subparagraph is replaced with the following: Specimen-specific certificates, travelling exhibition certificates and personal ownership certificates shall not be issued in respect of live specimens covered by this paragraph.; (22) in Article 72, paragraph 3 is replaced by the following: 3. Member States may continue to issue import and export permits, re-export certificates, travelling exhibition and personal ownership certificates in the forms laid out in Annexes I, III and IV, import notifications in the form laid out in Annex II and EU certificates in the form laid out in Annex V to Regulation (EC) No 865/2006 for one year after the entry into force of Implementing Regulation (EU) No 792/2012.; (23) Annex VIII is replaced by the text in the Annex to this Regulation; (24) point 2 of Annex IX is amended as follows: (a) the row corresponding to code R, is replaced by the following: R Specimens of animals reared in a controlled environment, taken as eggs or juveniles from the wild, where they would otherwise have had a very low probability of surviving to adulthood; (b) the row corresponding to code D, is replaced by the following: D Annex A animals bred in captivity for commercial purposes in operations included in the Register of the CITES Secretariat, in accordance with Resolution Conf. 12.10 (Rev. CoP15), and Annex A plants artificially propagated for commercial purposes in accordance with Chapter XIII of Regulation (EC) No 865/2006, as well as parts and derivatives thereof; (c) the row corresponding to code C, is replaced by the following: C Animals bred in captivity in accordance with Chapter XIII of Regulation (EC) No 865/2006, as well as parts and derivatives thereof. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 27 September 2012. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 August 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 61, 3.3.1997, p. 1. (2) OJ L 166, 19.6.2006, p. 1. (3) See page 13 of this Official Journal. (4) OJ L 55, 28.2.2011, p. 13. (5) OJ L 61, 3.3.1997, p. 1.; (6) OJ L 242, 7.9.2012, p. 13.; ANNEX ANNEX VIII Standard references for nomenclature to be used pursuant to Article 5(4) to indicate scientific names of species in permits and certificates FAUNA (a) Mammalia Wilson, D. E. & Reeder, D. M. (ed.) 2005. Mammal Species of the World. A Taxonomic and Geographic Reference. Third edition, Vol. 1-2, xxxv + 2142 pp. John Hopkins University Press, Baltimore. (for all mammals  with the exception of the recognition of the following names for wild forms of species (in preference to names for domestic forms): Bos gaurus, Bos mutus, Bubalus arnee, Equus africanus, Equus przewalskii, Ovis orientalis ophion and with the exception of the species mentioned below) Wilson, D. E. & Reeder, D. M. 1993. Mammal Species of the World: a Taxonomic and Geographic Reference. Second edition. xviii + 1207 pp., Smithsonian Institution Press, Washington. (for Loxodonta africana and Ovis vignei) Beasley, I., Robertson, K. M. & Arnold, P. W. (2005): Description of a new dolphin, the Australian Snubfin Dolphin, Orcaella heinsohni sp. n. (Cetacea, Delphinidae).  Marine Mammal Science, 21(3): 365-400. [for Orcaella heinsohni] Caballero, S., Trujillo, F., Vianna, J. A., Barrios-Garrido, H., Montiel, M. G., BeltrÃ ¡n-Pedreros, S., Marmontel, M., Santos, M. C., Rossi-Santos, M. R., Santos, F. R. & Baker, C. S. (2007). Taxonomic status of the genus Sotalia: species level ranking for tucuxi  (Sotalia fluviatilis) and costero  (Sotalia guianensis) dolphins. Marine Mammal Science 23: 358-386 [for Sotalia fluviatilis and Sotalia guianensis] Merker, S. & Groves, C. P. (2006): Tarsius lariang: A new primate species from Western Central Sulawesi.  International Journal of Primatology, 27(2): 465-485. [for Tarsius lariang] Rice, D. W., 1998: Marine Mammals of the World: Systematics and Distribution, Society of Marine Mammalogy Special Publication Number 4, The Society for Marine Mammalogy, Lawrence, Kansas [for Physeter macrocephalus and Platanista gangetica] Wada, S., Oishi, M. & YAMADA, T. K. (2003): A newly discovered species of living baleen whales.  Nature, 426: 278-281. [for Balaenoptera omurai] (b) Aves Morony, J. J., Bock, W. J. and Farrand, J., Jr. 1975. A Reference List of the Birds of the World. American Museum of Natural History. (for order- and family-level names for birds) Dickinson, E.C. (ed.) 2003. The Howard and Moore Complete Checklist of the Birds of the World. Revised and enlarged 3rd Edition. 1039 pp. Christopher Helm, London. Dickinson, E.C. 2005. Corrigenda 4 (2.6.2005) to Howard & Moore Edition 3 (2003) http://www.naturalis.nl/sites/naturalis.en/contents/i000764/corrigenda%204_final.pdf (CITES website) (for all bird species  except for the taxa mentioned below) Arndt, T. (2008): Anmerkungen zu einigen Pyrrhura-Formen mit der Beschreibung einer neuen Art und zweier neuer Unterarten.  Papageien, 8: 278-286. [for Pyrrhura parvifrons Collar, N. J. 1997. Family Psittacidae (Parrots). in del Hoyo, J., Elliot, A. and Sargatal, J. eds. Handbook of the Birds of the World. 4. Sandgrouse to Cuckoos: 280-477: Lynx Edicions, Barcelona. (for Psittacus intermedia and Trichoglossus haematodus) Collar, N. J. (2006): A partial revision of the Asian babblers (Timaliidae).  Forktail, 22: 85-112. [for Garrulax taewanus] CortÃ ©s-Diago, A., Ortega, L. A., Mazariegos-Hurtado, L. & Weller, A.-A. (2007): A new species of Eriocnemis (Trochilidae) from southwest Colombia.  Ornitologia Neotropical, 18: 161-170. [for Eriocnemis isabellae] Da Silva, J. M. C., Coelho, G. & Gonzaga, P. (2002): Discovered on the brink of extinction: A new species of pygmy owl (Strigidae: Glaucidium) from Atlantic forest of northeastern Brazil.  Ararajuba, 10(2): 123-130. [for Glaucidium mooreorum] Gaban-Lima, R., Raposo, M. A. & Hofling, E. (2002):Description of a new species of Pionopsitta (Aves: Psittacidae) endemic to Brazil.  Auk, 119: 815-819. [for Pionopsitta aurantiocephala] Indrawan, M. & Somadikarta, S. (2004): A new hawk-owl from the Togian Islands, Gulf of Tomini, central Sulawesi, Indonesia.  Bulletin of the British Ornithologists Club, 124: 160-171. [for Ninox burhani] Nemesio, A. & Rasmussen, C. (2009): The rediscovery of Buffon's Guarouba  or Perriche jaune : two senior synonyms of Aratinga pintoi SILVEIRA, LIMA & HÃ FLING, 2005 (Aves: Psittaciformes).  Zootaxa, 2013: 1-16. [for Aratinga maculata] Parry, S. J., Clark, W. S. & Prakash, V. (2002) On the taxonomic status of the Indian Spotted Eagle Aquila hastata.  Ibis, 144: 665-675. [for Aquila hastata] Roselaar, C. S. & Michels, J. P. (2004): Nomenclatural chaos untangled, resulting in the naming of the formally undescribed Cacatua species from the Tanimbar Islands, Indonesia (Psittaciformes: Cacatuidae).  Zoologische Verhandelingen, 350: 183-196. [for Cacatua goffiniana] Warakagoda, D. H. & Rasmussen, P. C. (2004): A new species of scops-owl from Sri Lanka.  Bulletin of the British Ornithologists' Club, 124(2): 85-105. [for Otus thilohoffmanni] Whittaker, A. (2002): A new species of forest-falcon (Falconidae: Micrastur) from southeastern Amazonia and the Atlantic rainforests of Brazil.  Wilson Bulletin, 114: 421-445. [for Micrastur mintoni] (c) Reptilia Andreone, F., Mattioli, F., Jesu, R. and Randrianirina, J. E. 2001. Two new chameleons of the genus Calumma from north-east Madagascar, with observations on hemipenial morphology in the Calumma Furcifer group (Reptilia, Squamata, Chamaeleonidae). Herpetological Journal 11: 53-68. (for Calumma vatosoa & Calumma vencesi). Aplin, K. P., Fitch, A. J. & King, D. J. (2006): A new species of Varanus Merrem (Squamata: Varanidae) from the Pilbara region of Western Australia, with observations on sexual dimorphism in closely related species.  Zootaxa, 1313: 1-38. [for Varanus bushi] Avila Pires, T. C. S. 1995. Lizards of Brazilian Amazonia. Zool. Verh. 299: 706 pp. (for Tupinambis) BÃ ¶hme, W. 1997. Eine neue ChamÃ ¤leon art aus der Calumma gastrotaenia  Verwandtschaft Ost-Madagaskars. Herpetofauna (Weinstadt) 19 (107): 5-10. (for Calumma glawi) BÃ ¶hme, W. 2003. Checklist of the living monitor lizards of the world (family Varanidae). Zoologische Verhandelingen. Leiden 341: 1-43. (for Varanidae) BÃ ¶hme, W. & Ziegler, T. (2005): A new monitor lizard from Halmahera, Moluccas, Indonesia (Reptilia: Squamata: Varanidae).  Salamandra, 41(1/2): 51-59. [for Varanus zugorum] Branch, W. R. (2007): A new species of tortoise of the genus Homopus (Chelonia: Testudinidae) from southern Namibia.  African Journal of Herpetology, 56(1): 1-21. [for Homopus solus] Branch, W. R., Tolley, K. A. & Tilbury, C. R. (2006): A new Dwarf Chameleon (Sauria: Bradypodion Fitzinger, 1843) from the Cape Fold Mountains, South Africa.  African Journal Herpetology, 55(2): 123-141. [for Bradypodion atromontanum] Broadley, D. G. (1999): The southern African python, Python natalensis A. Smith 1840, is a valid species. African Herp News 29: 31-32. [for Python natalensis] Broadley, D. G. 2006. CITES Standard reference for the species of Cordylus (Cordylidae, Reptilia) prepared at the request of the CITES Nomenclature Committee (CITES website Document NC2006 Doc. 8). (for Cordylus) Burton, F.J. 2004. Revision to Species Cyclura nubila lewisi, the Grand Cayman Blue Iguana. Caribbean Journal of Science, 40(2): 198-203. (for Cyclura lewisi) Cei, J. M. 1993. Reptiles del noroeste, nordeste y este de la Argentina  herpetofauna de las selvas subtropicales, puna y pampa. Monografie XIV, Museo Regionale di Scienze Naturali. (for Tupinambis) Colli, G. R., PÃ ©res, A. K. and da Cunha, H. J. 1998. A new species of Tupinambis (Squamata: Teiidae) from central Brazil, with an analysis of morphological and genetic variation in the genus. Herpetologica 54: 477-492 (for Tupinambis cerradensis) Dirksen, L. 2002. Anakondas. NTV Wissenschaft. (for Eunectes beniensis) DomÃ ­nguez, M., Moreno, L. V. & Hedges, S. B. (2006): A new snake of the genus Tropidophis (Tropidophiidae) from the Guanahacabibes Peninsula of Western Cuba.  Amphibia-Reptilia, 27 (3): 427-432. [for Tropidophis xanthogaster] EidenmÃ ¼ller, B. & Wicker, R. (2004): Eine weitere neue Waranart aus dem Varanus prasinus-Komplex von der Insel Misol, Indonesien.  Sauria, 27(1): 3-8. [for Varanus reisingeri] Fitzgerald, L. A., Cook, J. A. & Luz Aquino, A. (1999): Molecular Phylogenetics and Conservation of Tupinambis (Sauria: Teiidae).  Copeia, 4: 894-905. [for Tupinambis duseni] Fritz, U. & HavaÃ ¡, P. (2007): Checklist of Chelonians of the World.  Vertebrate Zoology, 57(2): 149-368. Dresden. ISSN 1864-5755 [without its appendix; for Testudines  with the exception of the retention of the following names Mauremys iversoni, Mauremys pritchardi, Ocadia glyphistoma, Ocadia philippeni, Sacalia pseudocellata] Glaw, F., Kosuch, J., Henkel, W. F., Sound, P. and BÃ ¶hme, W. (2006): Genetic and morphological variation of the leaf-tailed gecko Uroplatus fimbriatus from Madagascar, with description of a new giant species.  Salamandra, 42: 129-144. [for Uroplatus giganteus] Glaw, F. & M. Vences (2007): A field guide to the amphibians and reptiles of Madagascar, third edition. Vences & Glaw Verlag, 496 pp. [for Calumma ambreense] Hallmann, G., KrÃ ¼ger, J. & Trautmann, G. (2008). Faszinierende Taggeckos. Die Gattung Phelsuma. 2. Ã ¼berarbeitete und erweiterte Auflage, 253 pp., MÃ ¼nster (Natur und Tier  Verlag). ISBN 978-3-86659-059-5. [for Phelsuma spp., however, with the retention of Phelsuma ocellata] Harvey, M. B., Barker, D. B., Ammerman, L. K. and Chippindale, P. T. 2000. Systematics of pythons of the Morelia amethistina complex (Serpentes: Boidae) with the description of three new species. Herpetological Monographs 14: 139-185. (for Morelia clastolepis, Morelia nauta & Morelia tracyae, and elevation to species level of Morelia kinghorni) Hedges, B. S., Estrada, A. R. and Diaz, L. M. 1999. New snake (Tropidophis) from western Cuba. Copeia 1999(2): 376- 381. (for Tropidophis celiae) Hedges, B. S. and Garrido, O. 1999. A new snake of the genus Tropidophis (Tropidophiidae) from central Cuba. Journal of Herpetology 33: 436-441. (for Tropidophis spiritus) Hedges, B. S., Garrido, O. and Diaz, L. M. 2001. A new banded snake of the genus Tropidophis (Tropidophiidae) from north-central Cuba. Journal of Herpetology 35: 615-617. (for Tropidophis morenoi) Hedges, B. S. and Garrido, O. 2002. Journal of Herpetology 36: 157-161. (for Tropidophis hendersoni) Hollingsworth, B.D. 2004. The Evolution of Iguanas: An Overview of Relationships and a Checklist of Species. pp. 19-44. In: Alberts, A.C, Carter, R.L., Hayes, W.K. & Martins, E.P. (Eds), Iguanas: Biology and Conservation. Berkeley (University of California Press). (for Iguanidae except for the recognition of Brachylophus bulabula, Phrynosoma blainvillii, P. cerroense and P. wigginsi as valid species] Jacobs, H. J. 2003. A further new emerald tree monitor lizard of the Varanus prasinus species group from Waigeo, West Irian (Squamata: Sauria: Varanidae). Salamandra 39(2): 65-74. (for Varanus boehmei) Jesu, R., Mattioli, F. and Schimenti, G. 1999. On the discovery of a new large chameleon inhabiting the limestone outcrops of western Madagascar: Furcifer nicosiai sp. nov. (Reptilia, Chamaeleonidae). Doriana 7(311): 1-14. (for Furcifer nicosiai) Keogh, J.S., Barker, D.G. & Shine, R. 2001. Heavily exploited but poorly known: systematics and biogeography of commercially harvested pythons (Python curtus group) in Southeast Asia. Biological Journal of the Linnean Society, 73: 113-129. (for Python breitensteini & Python brongersmai) Keogh, J. S., Edwards, D. L., Fisher, R. N. & Harlow, P. S. (2008): Molecular and morphological analysis of the critically endangered Fijian iguanas reveals cryptic diversity and a complex biogeographic history.  Phil. Trans. R. Soc. B, 363(1508): 3413-3426. [for Brachylophus bulabula] Klaver, C. J. J. and BÃ ¶hme, W. 1997. Chamaeleonidae. Das Tierreich 112: 85 pp. (for Bradypodion, Brookesia, Calumma, Chamaeleo & Furcifer  except for the recognition of Calumma andringitaensis, C. guillaumeti, C. hilleniusi & C. marojezensis as valid species) Koch, A., Auliya, M., Schmitz, A., Kuch, U. & BÃ ¶hme, W. (2007): Morphological Studies on the Systematics of South East Asian Water Monitors (Varanus salvator Complex): Nominotypic Populations and Taxonomic Overview.  Mertensiella, 16: 109. [for Varanus cumingi, Varanus marmoratus, Varanus nuchalis, Varanus togianus] Lutzmann, N. & Lutzmann, H. (2004): Das grammatikalische Geschlecht der Gattung Calumma (Chamaeleonidae) und die nÃ ¶tigen Anpassungen einiger Art- und Unterartbezeichnungen.  Reptilia (MÃ ¼nster) 9(4): 4-5 (Addendum in issue 5: 13). [for Calumma cucullatum, Calumma nasutum] Manzani, P. R. and Abe, A. S. 1997. A new species of Tupinambis Daudin, 1802 (Squamata, Teiidae) from central Brazil. Boletim do Museu Nacional Nov. Ser. Zool. 382: 1-10. (for Tupinambis quadrilineatus) Manzani, P. R. and Abe, A. S. 2002. Arquivos do Museu Nacional, Rio de Janeiro 60(4): 295-302. (for Tupinambis palustris) Mariaux, J., Lutzmann, N. & Stipala, J. (2008): The two-horned chamaeleons of East Africa.  Zoological Journal Linnean Society, 152: 367-391. [for Kinyongia vosseleri, Kinyongia boehmei] Massary, J.-C. de & Hoogmoed, M. (2001): The valid name for Crocodilurus lacertinus auctorum (nec Daudin, 1802) (Squamata: Teiidae)  Journal of Herpetology, 35: 353-357. [for Crocodilurus amazonicus] McDiarmid, R. W., Campbell, J. A. and TourÃ ©, T. A. 1999. Snake Species of the World. A Taxonomic and Geographic Reference. Volume 1. The Herpetologists' League, Washington, DC. (for Loxocemidae, Pythonidae, Boidae, Bolyeriidae, Tropidophiidae & Viperidae  except for the retention of the genera Acrantophis, Sanzinia, Calabaria & Lichanura and the recognition of Epicrates maurus as a valid species) Montanucci, R.R. (2004): Geographic variation in Phrynosoma coronatum (Lacertilia, Phrynosomatidae): further evidence for a peninsular archipelago.  Herpetologica, 60: 117. [for Phrynosoma blainvillii, Phrynosoma cerroense, Phrynosoma wigginsi] Necas, P., Modry, D. & Slapeta, J. R. (2003): Chamaeleo (Triceros) narraioca n. sp. (Reptilia Chamaeleonidae), a new chamaeleon species from a relict montane forest of Mount Kulal, northern Kenya.  Tropical Zool., 16:1-12. [for Chamaeleo narraioca] Necas, P., Modry, D. & Slapeta, J. R. (2005): Chamaeleo (Triceros) ntunte n. sp. a new chamaeleon species from Mt. Nyiru, northern Kenya (Squamata: Sauria: Chamaeleonidae).  Herpetozoa, 18/3/4): 125-132. [for Chamaeleo ntunte] Pough, F. H., Andrews, R. M., Cadle, J. E., Crump, M. L., Savitzky, A. H. and Wells, K. D. 1998. Herpetology. (for delimitation of families within the Sauria) Praschag, P., HundsdÃ ¶rfer, A. K. & Fritz, U. (2007): Phylogeny and taxonomy of endangered South and South-east Asian freshwater turtles elucidated by mtDNA sequence variation (Testudines: Geoemydidae: Batagur, Callagur, Hardella, Kachuga, Pangshura).  Zoologica Scripta, 36: 429-442. [for Batagur borneoensis, Batagur dhongoka, Batagur kachuga, Batagur trivittata] Praschag, P., Sommer, R. S., McCarthy, C., Gemel, R. & Fritz, U. (2008): Naming one of the world's rarest chelonians, the southern Batagur.  Zootaxa, 1758: 61-68. [for Batagur affinis] Raw, L. & Brothers, D. J. (2008): Redescription of the South African dwarf chameleon, Bradypodion nemorale Raw 1978 (Sauria: Chamaeleonidae), and description of two new species.  ZooNova 1 (1): 1-7. [for Bradypodion caeruleogula, Bradypodion nkandlae] Raxworthy, C.J. & Nussbaum, R.A. (2006): Six new species of Occipital-Lobed Calumma Chameleons (Squamata: Chamaeleonidae) from Montane Regions of Madagascar, with a New Description and Revision of Calumma brevicorne.  Copeia, 4: 711-734. [for Calumma amber, Calumma brevicorne, Calumma crypticum, Calumma hafahafa, Calumma jejy, Calumma peltierorum, Calumma tsycorne] Slowinski, J. B. and WÃ ¼ster, W. 2000. A new cobra (Elapidae: Naja) from Myanmar (Burma). Herpetologica 56: 257-270. (for Naja mandalayensis) Tilbury, C. 1998. Two new chameleons (Sauria: Chamaeleonidae) from isolated Afromontane forests in Sudan and Ethiopia. Bonner Zoologische BeitrÃ ¤ge 47: 293-299. (for Chamaeleo balebicornutus & Chamaeleo conirostratus) Tilbury, C. R., Tolley, K. A. & Branch, W. R. (2006): A review of the systematics of the genus Bradypodion (Sauria: Chamaeleonidae), with the description of two new genera.  Zootaxa, 1363: 23-38. [for Kinyongia adolfifriderici, Kinyongia carpenteri, Kinyongia excubitor, Kinyongia fischeri, Kinyongia matschiei, Kinyongia multituberculata, Kinyongia oxyrhina, Kinyongia tavetana, Kinyongia tenuis, Kinyongia ulugurensis, Kinyongia uthmoelleri, Kinyongia xenorhina, Nadzikambia mlanjense] Tolley, K. A., Tilbury, C. R., Branch, W. R. & Mathee, C. A. (2004): Phylogenetics of the southern African dwarf chameleons, Bradypodion (Squamata: Chamaeleonidae).  Molecular Phylogen. Evol., 30: 354-365. [for Bradypodion caffrum, Bradypodion damaranum, Bradypodion gutturale, Bradypodion transvaalense, Bradypodion ventrale] Ullenbruch, K., Krause, P. & BÃ ¶hme, W. (2007): A new species of the Chamaeleo dilepis group (Sauria Chamaeleonidae) from West Africa.  Tropical Zool., 20: 1-17. [for Chamaeleo necasi] WalbrÃ ¶l, U. & WalbrÃ ¶l, H. D. (2004): Bemerkungen zur Nomenklatur der Gattung Calumma (Gray, 1865) (Reptilia: Squamata: Chamaeleonidae).  Sauria, 26 (3): 41-44. [for Calumma andringitraense, Calumma marojezense, Calumma tsaratanaense] Wermuth, H. and Mertens, R. 1996 (reprint). SchildkrÃ ¶ten, Krokodile, BrÃ ¼ckenechsen. xvii + 506 pp. Jena (Gustav Fischer Verlag). (for Crocodylia & Rhynchocephalia) Wilms, T. 2001. Dornschwanzagamen: Lebensweise, Pflege, Zucht: 1-142  Herpeton Verlag, ISBN 3-9806214-7-2. (for the genus Uromastyx) WÃ ¼ster, W. 1996. Taxonomic change and toxinology: systematic revisions of the Asiatic cobras Naja naja species complex. Toxicon 34: 339-406. (for Naja atra, Naja kaouthia, Naja oxiana, Naja philippinensis, Naja sagittifera, Naja samarensis, Naja siamensis, Naja sputatrix & Naja sumatrana) Ziegler, T., BÃ ¶hme, W. & Schmitz, A. (2007): A new species of the Varanus indicus group (Squamata, Varanidae) from Halmahera Island, Moluccas: morphological and molecular evidence.  Mitteilungen Museum Naturkunde Berlin, Zoologische Reihe, 83 (supplement): 109-119. [for Varanus rainerguentheri] Ziegler, T., Schmitz, A., Koch, A. & BÃ ¶hme, W. (2007): A review of the subgenus Euprepiosaurus of Varanus (Squamata: Varanidae): morphological and molecular phylogeny, distribution and zoogeography, with an identification key for the members of the V. indicus and the V. prasinus species groups.  Zootaxa, 1472: 1-28. [for Varanus beccarii] (d) Amphibia Brown, J.L., Schulte, R. & Summers, K. 2006. A new species of Dendrobates (Anura: Dendrobatidae) from the Amazonian lowlands of Peru. Zootaxa, 1152: 45-58. (for Dendrobates uakarii) Glaw, F. & Vences, M. (2006): Phylogeny and genus-level classification of mantellid frogs (Amphibia, Anura).  Organisms, Diversity & Evolution, 6: 236-253. [for Mantella ebenaui] Jungfer, K.-H. & BÃ ¶hme, W. (2004) A new poison-dart frog (Dendrobates) from northern central Guyana (Amphibia: Anura: Dendrobatidae).  Salamandra, 40(2): 99-104. [for Dendrobates nubeculosus] LÃ ¶tters, S., Schmitz, A. & Reichle, S. (2006) A new cryptic species of poison frog from the Bolivian Yungas.  Herpetozoa, 18: 115-124. [for Epipedobates yungicola] Mueses-Cisneros, J. J., Cepeda-Quilindo, B. & Moreno-Quintero, V. (2008): Una nueva especies de Epipedobates (Anura: Dendrobatidae) del suroccidente de Colombia.  Pap. Avulsos Zool. Mus. Zool. San Paulo, 48:1-10. [for Epipedobates narinensis] Rueda-Almonacid, J. V., Rada, M., SÃ ¡nchez-Pacheco, S. J., VelÃ ¡squez-Ã lvarez, A. A. & Quevedo, A. (2006) Two new and exceptional poison dart frogs of the genus Dendrobates (Anura: Dendrobatidae) from the northeastern flank of the cordillera Central of Colombia.  Zootaxa, 1259: 39-54. [for Dendrobates daleswansoni, Dendrobates dorisswansonae] Taxonomic Checklist of CITES listed Amphibians, information extracted from Frost, D.R. (ed.) 2004. Amphibian Species of the World: a taxonomic and geographic reference, an online reference (http://research.amnh.org/herpetology/amphibia/index.html) Version 3.0 as of 7 April 2006 (CITES website) (for Amphibia) (e) Elasmobranchii, Actinopterygii & Sarcopterygii Eschmeier, W. N. 1998. Catalog of Fishes. 3 vols. California Academy of Sciences. (for all fishes) Gomon, M. F. & Kuiter, R. H. (2009): Two new pygmy seahorses (Teleostei: Syngnathidae: Hippocampus) from the Indo-West Pacific.  Aqua, Int. J. of Ichthyology, 15(1): 37-44. [for Hippocampus debelius, Hippocampus waleanus] Horne, M. L., 2001. A new seahorse species (Syngnathidae: Hippocampus) from the Great Barrier Reef  Records of the Australian Museum 53: 243-246. (for Hippocampus) Kuiter, R. H., 2001. Revision of the Australian seahorses of the genus Hippocampus (Syngnathiformes: Syngnathidae) with a description of nine new species  Records of the Australian Museum 53: 293-340. (for Hippocampus) Kuiter, R. H., 2003. A new pygmy seahorse (Pisces: Syngnathidae: Hippocampus) from Lord Howe Island  Records of he Australian Museum 55: 113-116. (for Hippocampus) Lourie, S. A., and J. E. Randall, 2003. A new pygmy seahorse, Hippocampus denise (Teleostei: Syngnathidae), from the Indo-Pacific  Zoological Studies 42: 284-291. (for Hippocampus) Lourie, S. A., A. C. J. Vincent and H. J. Hall, 1999. Seahorses. An identification guide to the world's species and their conservation. Project Seahorse, ISBN 0 9534693 0 1 (Second edition available on CD-ROM). (for Hippocampus) Piacentino, G. L. M. and Luzzatto, D. C. (2004): Hippocampus patagonicus sp. nov., new seahorse from Argentina (Pisces, Syngnathiformes).  Revista del Museo Argentino de Ciencias Naturales, 6(2): 339-349. [for Hippocampus patagonicus] (f) Arachnida LourenÃ §o, W. R. and Cloudsley-Thompson, J. C. 1996. Recognition and distribution of the scorpions of the genus Pandinus Thorell, 1876 accorded protection by the Washington Convention. Biogeographica 72(3): 133-143. (for scorpions of the genus Pandinus) Rudloff, J.-P. (2008): Eine neue Brachypelma-Art aus Mexiko (Araneae: Mygalomorphae: Theraphosidae: Theraphosinae).  Arthropoda, 16(2): 26-30. [for Brachypelma kahlenbergi] Taxonomic Checklist of CITES listed Spider Species, information extracted from Platnick, N. (2006), The World Spider Catalog, an online reference (http://research.amnh.org/entomology/spiders/catalog/Theraphosidae.html), Version 6.5 as of April 7 2006 (CITES website) (for Theraphosidae) (g) Insecta Bartolozzi, L. (2005): Description of two new stag beetle species from South Africa (Coleoptera: Lucanidae).  African Entomology, 13(2): 347-352. [for Colophon endroedyi] Matsuka, H. 2001. Natural History of Birdwing Butterflies: 1-367. Matsuka Shuppan, Tokyo. ISBN 4-9900697-0-6. (for birdwing butterflies of the genera Ornithoptera, Trogonoptera and Troides) (h) Hirudinoidea Nesemann, H. & Neubert, E. (1999): Annelida: Clitellata: Branchiobdellida, Acanthobdellea, Hirudinea.  SÃ ¼Ã wasserfauna von Mitteleuropa, vol. 6/2, 178 pp., Berlin (Spektrum Akad. Verlag). ISBN 3-8274-0927-6. [for Hirudo medicinalis and Hirudo verbana] FLORA The Plant-Book, second edition, (D. J. Mabberley, 1997, Cambridge University Press (reprinted with corrections 1998) (for the generic names of all plants listed in the Annexes of Regulation (EC) No 338/97, unless they are superseded by standard checklists adopted by the Conference of the Parties). A Dictionary of Flowering Plants and Ferns, 8th edition, (J. C. Willis, revised by H. K. Airy Shaw, 1973, Cambridge University Press) (for generic synonyms not mentioned in The Plant-Book, unless they are superseded by standard checklists adopted by the Conference of the Parties as referenced in the remaining paragraphs below). A World List of Cycads (D. W. Stevenson, R. Osborne and K. D. Hill, 1995; In: P. Vorster (Ed.), Proceedings of the Third International Conference on Cycad Biology, pp. 55-64, Cycad Society of South Africa, Stellenbosch) and its updates accepted by the Nomenclature Committee, as a guideline when making reference to names of species of Cycadaceae, Stangeriaceae & Zamiaceae. CITES Bulb Checklist (A. P. Davis et al., 1999, compiled by the Royal Botanic Gardens, Kew, United Kingdom of Great Britain and Northern Ireland) and its updates accepted by the Nomenclature Committee, as a guideline when making reference to the names of species of Cyclamen (Primulaceae) & Galanthus & Sternbergia (Liliaceae). CITES Cactaceae Checklist, second edition, (1999, compiled by D. Hunt, Royal Botanic Gardens, Kew, United Kingdom of Great Britain and Northern Ireland) and its updates accepted by the Nomenclature Committee, as a guideline when making reference to names of species of Cactaceae. CITES Carnivorous Plant Checklist, second edition, (B. von Arx et al., 2001, Royal Botanic Gardens, Kew, United Kingdom of Great Britain and Northern Ireland) and its updates accepted by the Nomenclature Committee, as a guideline when making reference to names of species of Dionaea, Nepenthes & Sarracenia. CITES Aloe and Pachypodium Checklist (U. Eggli et al., 2001, compiled by StÃ ¤dtische Sukkulenten-Sammlung, Zurich, Switzerland, in collaboration with Royal Botanic Gardens, Kew, United Kingdom of Great Britain and Northern Ireland) and its update LÃ ¼thy, J.M. 2007. An update and Supplement to the CITES Aloe & Pachypodium Checklist. CITES Management Authority of Switzerland, Bern, Switzerland. (CITES website), accepted by the Nomenclature Committee, as a guideline when making reference to the names of species of Aloe & Pachypodium. World Checklist and Bibliography of Conifers (A. Farjon, 2001) and the updates accepted by the Nomenclature Committee, as a guideline when making reference to the names of species of Taxus. CITES Orchid Checklist, (compiled by the Royal Botanic Gardens, Kew, United Kingdom of Great Britain and Northern Ireland) and the updates accepted by the Nomenclature Committee, as a guideline when making reference to the names of species of Cattleya, Cypripedium, Laelia, Paphiopedilum, Phalaenopsis, Phragmipedium, Pleione and Sophronitis (Volume 1, 1995); Cymbidium, Dendrobium, Disa, Dracula & Encyclia (Volume 2, 1997); & Aerangis, Angraecum, Ascocentrum, Bletilla, Brassavola, Calanthe, Catasetum, Miltonia, Miltonioides & Miltoniopsis, Renanthera, Renantherella, Rhynchostylis, Rossioglossum, Vanda & Vandopsis (Volume 3, 2001); & Aerides, Coelogyne, Comparettia & Masdevallia (Volume 4, 2006). The CITES Checklist of Succulent Euphorbia Taxa (Euphorbiaceae), Second edition (S. Carter and U. Eggli, 2003, published by the Federal Agency for Nature Conservation, Bonn, Germany) and the updates accepted by the Nomenclature Committee, as a guideline when making reference to the names of species of succulent euphorbias. Dicksonia species of the Americas (2003, compiled by Bonn Botanic Garden and the Federal Agency for Nature Conservation, Bonn, Germany) and the updates accepted by the Nomenclature Committee, as a guideline when making reference to the names of species of Dicksonia. Plants of Southern Africa: an annotated checklist. Germishuizen, G. & Meyer N.L. (eds.) (2003). Strelitzia 14: 561. National Botanical Institute, Pretoria, South Africa and the updates accepted by the Nomenclature Committee, as a guideline when making reference to the names of species of Hoodia. Lista de especies, nomenclatura y distribuciÃ ³n en el genero Guaiacum. Davila Aranda & Schippmann, U. (2006): - Medicinal Plant Conservation 12: #-#. ² (CITES Website) and the updates accepted by the Nomenclature Committee, as a guideline when making reference to the names of species of Guaiacum. CITES checklist for Bulbophyllum and allied taxa (Orchidaceae). Sieder, A., Rainer, H., Kiehn, M. (2007): Address of the authors: Department of Biogeography and Botanical Garden of the University of Vienna; Rennweg 14, A-1030 Vienna (Austria). (CITES Website) and the updates accepted by the Nomenclature Committee, as a guideline when making reference to the names of species of Bulbophyllum. The Checklist of CITES species (2005, 2007 and its updates) published by UNEP  WCMC may be used as an informal overview of the scientific names that were adopted by the Conference of the Parties for the animal species that are listed in the Annexes to Regulation (EC) No 338/97, and as an informal summary of information contained in the standard references that were adopted for CITES nomenclature.